                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


BARBARA A. GIBSON                              Case No. CV-18-112-GF-BMM
individually, and as Personal
Representative of the Estate of               JUDGMENT IN A CIVIL CASE
Johnny G. Gibson, JOHN TRAVIS
MORGAN GIBSON, and DIXIE
LEE GIBSON,

                      Plaintiff,

  vs.

THE UNITED STATES, and DOES
  1-10


                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

        1. The Estate of Johnny G. Gibson is granted judgment against Defendant in
        the amount of $168,714.00.

        2. Barbara Gibson is granted judgment against Defendant in the amount of
        $294,434.00.
3. Dixie Lee Gibson is granted judgment a $75,000.00.

4. John Travis Gibson is granted judgment against Defendant in the amount
of $40,000.00.

Dated this 16th day of January, 2020.

                         TYLER P. GILMAN, CLERK

                         By: /s/ Megan Stewart
                         Megan Stewart, Deputy Clerk
